DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 10/25/2021 has been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 10/25/2021 are acceptable for examination purposes.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126. The list of claims contains two different claims with number 6 and two different claims with number 7. In order to stay within compact prosecution, second claims 6 and 7 (method claims) were renumbered as 8 and 9. Applicant is invited to provide list of claims with correct numbering in order to avoid notice of non-compliance.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 (former method claim 6) recites the broad recitation “attaching at least one fluorocarbon group”, and the claim also recites “via acylation reaction” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite by acylation reaction only substituted acyl group can be attached to pendant (terafluorobenzoyl for example), while term fluorocarbon group includes (and usually is) fluoroalkyl, fluoroaryl etc. and does not require acyl group necessary for acylation reaction. Claim 9 depend from claim 8 and fall therewith. 
In claim 1 it is clear what kind of chemical structure is claimed by term fluoro sulfonated (containing F and SO3H? prepared using substitutes sulfonyl fluoride?).
Claims 2-7 depend from claim 1 directly or indirectly and fall therewith. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 8 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9,580,541 to Fujimoto (Fujimoto).
Regarding claims 1 and 7,  Fujimoto discloses an ion-selective a  membrane for a redox flow battery (Abstract, col.37, ln.65 -col.38, ln.1) comprising a fluoro sulfonated poly(phenylene) wherein core aryl groups of the poly(phenylene) backbone are at least partially substituted with a sulfonic acid group (compound III, R1=Rs=SO3H)  and the aryl groups pendent to the backbone are at least partially substituted with an electron-withdrawing fluorocarbon group (col. 3, ln.1-2; col. 21,ln. 44-45).
Regarding the limitation “an ion-selective”: since Fujimoto discloses the membrane for redox-flow batteries and specifically for vanadium redox flow battery (col.37, ln 23-26, re claim 7), the membrane of   Fujimoto inherently ion-selective. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference”.
Regarding the limitation “a fluoro sulfonated” poly(phenylene): since the membrane of Fujimoto is substantially structurally similar to the instant membrane as claimed it is necessarily “fluoro sulfonated”. 
Alternativity, it would have been obvious to choose R1=Rs=SO3H from a finite number of identified, predictable solutions disclosed by Fujimoto (para 3, ln. 25-35) i.e., it would have been "obvious to try" R1=Rs=SO3H in order to facilitate proton transport and conduction through networks formed from these polymers. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 3, Fujimoto discloses wherein each of the core aryl groups is substituted with a sulfonic acid group (Fig. (9C, 11a; Formula (III), R1=Rs=SO3H).
Regarding claim 4, Fujimoto discloses wherein each of the pendent aryl groups is substituted with a fluorocarbon group (col. 3, ln.1-2, Formula (I) R3= perfluoroalkyl, col. 2, ln. 33).
Regarding claim 8, Fujimoto discloses a method to synthesize fluoro sulfonated poly(phenylene), comprising: providing a poly(phenylene) polymer comprising a backbone comprising core aryl groups a plurality of aryl groups pendent to the backbone; attaching at least one fluorocarbon group to at least one of the pendent aryl groups via an acylation reaction (col. 37, ln. 50-65,), and sulfonating at least one of the core aryl groups via an electrophilic aromatic substitution with sulfuric acid (para 38, ln.35-40).
Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,580,541 to Fujimoto. 
Regarding claim 2, Fujimoto discloses the invention as discussed above as applied to claim 1 and incorporated therein. Fujimoto does not expressly disclose wherein the fluorocarbon group comprises a pentafluorobenzoyl group. However, Fujimoto leaches acylation of the pendant groups of the fluoro sulfonated poly(phenylene) with trifluoromethylbenzoyl chloride. Since the criticality of presence  pentafluorobenzoyl substituent in the pendant groups  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed  for trifluoromethylbenzoyl substituent  in Fujimoto, it would have been obvious top those skilled in the art at the time the invention was filed  to benzoylate pendant groups with pentafluorobenzoyl as an obvious design choice, in course of routine structural optimization.
Regarding claim 9, Fujimoto discloses the invention as discussed above as applied to claim 8 and incorporated therein. Fujimoto does not expressly disclose wherein the acylation reaction comprises catalyzing the benzoylation of the pendent aryl groups with pentafluorobenzoyl chloride using an aluminum halide or triflic acid. However, Fujimoto leaches acylation of the pendant groups of the fluoro sulfonated poly(phenylene) with trifluoromethylbenzoyl chloride in presence of triflic acid (col. 38, ln.10-20). Since the criticality of presence  pentafluorobenzoyl substituent in the pendant groups  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed  for trifluoromethylbenzoyl substituent  in Fujimoto, it would have been obvious top those skilled in the art at the time the invention was filed  to replace trifluoromethylbenzoyl with pentafluorobenzoyl  in order to obtain pendant groups  substituted with even more electron withdrawing pentafluorobenzoyl as an obvious design choice, in order to improve acidity of the membrane and to facilitate proton transport and conduction through networks formed from these polymers.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record fail to teach or suggest the compounds of claims 5 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727